IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SOLID WASTE SERVICES, INC. D/B/A         : No. 568 MAL 2017
J.P. MASCARO & SONS AND M.B.             :
INVESTMENTS AND JOSE MENDOZA,            :
                                         : Petition for Allowance of Appeal from
                  Petitioners            : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
CITY OF ALLENTOWN AND WASTE              :
MANAGEMENT OF PENNSYLVANIA,              :
INC.,                                    :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.